 


109 HR 1347 IH: End D.C. Regional Traffic Gridlock Act
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1347 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Moran of Virginia (for himself, Ms. Norton, and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide funding for projects to reduce traffic congestion and improve travel options in the metropolitan Washington region. 
 
 
1.Short titleThis Act may be cited as the End D.C. Regional Traffic Gridlock Act.  
2.Metropolitan Washington region transportation projects 
(a)In generalThe Secretary of Transportation shall make grants to the National Capital Region Transportation Planning Board of the Metropolitan Washington Council of Governments (in this section referred to as the Board) to carry out transportation projects to reduce traffic congestion and improve travel options in the metropolitan Washington region. 
(b)Eligible projects— 
(1)Project purposesProjects eligible for assistance under this section shall be limited to projects of regional significance selected by the Board for one or more of the following purposes: 
(A)Establishing and operating an integrated traffic management and incident response program. 
(B)Expanding use of intelligent transportation systems. 
(C)Improving access to transit facilities. 
(D)Improving pedestrian safety. 
(E)Promoting telecommuting and teleworking. 
(F)Expanding the network of nonmotorized trails.  
(2)Eligible activitiesIn carrying out projects under this section, the following activities shall be eligible for assistance: 
(A)Any effort to improve coordination of transportation planning and land use planning. 
(B)The design, construction, and maintenance of facilities and services. 
(C)The operation of such facilities. 
(D)The provision of services. 
(E)The deployment of demand reduction and traffic management measures.  
(c)Applicability of Requirements— 
(1)Planning requirementsExcept as otherwise determined by the Secretary, projects carried out under this section shall be subject to— 
(A)for highway projects, the planning requirements of title 23, United States Code; and 
(B)for transit projects, the planning requirements of chapter 53 of title 49, United States Code. 
(2)Construction standardsExcept as otherwise determined by the Secretary, construction standards applicable to the construction of highway and transit projects under titles 23 and 49, United States Code, shall apply to the construction of highway and transit projects under this section. 
(d)Federal shareThe Federal share of the cost of a project carried out under this section shall be 75 percent. 
(e)Maintenance of funding and effort— 
(1)Treatment of amountsAmounts made available to carry out this section shall be in addition to other Federal, State, and local transportation funding for the metropolitan Washington region jurisdictions. 
(2)Maintenance of effortIn using funds provided under this section, a metropolitan Washington region jurisdiction shall maintain the expenditures of the jurisdiction for transportation in the metropolitan Washington region at a level that is not less than the level of the expenditures maintained by the jurisdiction for the fiscal year preceding the fiscal year for which the funds are received. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for each of fiscal years 2005 through 2009. Of such amounts, not to exceed $100,000 per fiscal year may be used for administrative expenses.  
 
